Fxsi-i, C. J.
(After stating the facts.) The doctrine that a principal is liable for a tort committed by his agent in the business of the principal, and within the scope of the agent’s employment, is so well settled that no citation of authority is needed f®r its support. The question is, did the allegations of the petition now under consideration make out a case of liability against the defendants under the doctrine stated? The petition showed that the plaintiff had a right to be at the defendants’ freight warehouse for the purpose of paying a freight bill due by him; and that while there, Belk, an agent of the defendants, unlawfully assaulted and beat him, but not in the presence of the agent who had charge of the freight' warehouse and to whom the plaintiff intended to pay freight charges. According to the petition, Belk was the “special agent” of the defendants, and, as such; it was his duty, among others, generally, to investigate, detect,- and to take such steps ás were legal to prevent any wrong from being committed against the property of the f railway company. And at the time he unlawfully assaulted and beat the plaintiff, while the latter was at the defendants’ freight warehouse for the purpose of paying a freight bill, Belk was, in the *745language of the petition, “acting upon the claim that your.petitioner was an intruder and a trespasser on the property of said railway, and acted in the line of his duty as said special agent to eject petitioner fro:n said property.” When the plaintiff informed the section foreman of the railway company that he (the plaintiff), a short time previously, had temporarily acted as the agent of the company with the consent of its officials, and as such agent had sold tickets. to passengers, Belk interrupted the conversation between the plaintiff and the section foreman, and said to the plaintiff that he (Belk) had told him never to come around any of the railroad offices again, and that if he (Belk) ever caught plaintiff in any of the railroad’s offices selling tickets he would kick plaintiff out of them, and, cursing plaintiff, ordered him to leave the grounds of the railway company, at the same time making the assault upon him. From these allegations it may be fairly inferred that the general duties of Belk were of a detective character, and that in his opinion it was to the interest of the company and for the protection of its property that the plaintiff should be ejected therefrom; and that Belk, acting in his capacity as special agent for the receivers of the company, and in the line of his duty as a detective, undertook to eject the plaintiff _ from the premises of the railway company as an intruder thereon. It follows, therefore, that the petition was sufficient to withstand a general demurrer, and to entitle the plaintiff to go to the jury, in order that they might, under the evidence to be submitted, pass upon the question whether Belk was acting in the business of the railway company and within the scope of his employment when he committed the alleged assault and battery. ■

Judgment reversed.


Becle, J-, absent. The other Justices concur.